—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered November 25, 1997, convicting him of murder in the second degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant’s voluntary; knowing, and intelligent waiver of his right to appeal all aspects of this case encompassed his right to review the denial of those branches of his omnibus motion which were to suppress statements he made to police and his lineup identification (see, People v Kemp, 94 NY2d 831; People v Muniz, 91 NY2d 570; People v Earnshaw, 262 AD2d 579; People v McCormick, 255 AD2d 339). Accordingly, review of "the issues raised by the defendant on this appeal is precluded. Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.